DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/359,464 filed on 14 February 2022.
Claims 1, 3-5, 9, 10, 13, 14, 16-18, 22-24, 26, and 27 have been amended.
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the rejection of the claims under 35 U.S.C. § 112, 2nd paragraph, § 101, and § 103, set forth in the previous Office Action. Accordingly, the rejection of the claims under 35 U.S.C. 35 U.S.C. § 112, 2nd paragraph, § 101, and § 103 are withdrawn.
Claims 1-27 are currently pending and are allowed.

Amendment to the Specification

The amendment to the specification submitted 14 February 2022 while including no new matter is duly acknowledged.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Representative claim 1 recites:



accessing transaction data stored in the multiple blockchain networks, the transaction data comprising transactions published in the multiple blockchain networks, each of the multiple blockchain networks comprising a respective network of computing nodes that manage, update, and maintain one or more blockchains, the multiple blockchain networks comprising a first blockchain network and a second blockchain network that are different from each other; 

determining, according to the one or more data mining algorithms, that a first Hash Time Locked Contract (HTLC) transaction published in the first blockchain network is associated with a second HTLC transaction published in the second blockchain network; 

determining, according to the one or more data mining algorithms, that a third HTLC transaction published in the second blockchain network is associated with the second HTLC transaction published in the second blockchain network; 

determining, according to the one or more data mining algorithms, that a fourth HTLC transaction published in the first blockchain network is associated with the first, second, and third HTLC transactions;

determining, according to the one or more data mining algorithms, that the first, second, third, and fourth HTLC transactions are related to a cross-chain transaction across the first blockchain network and the second blockchain network; and 

automatically deriving, according to the one or more data mining algorithms, hidden information of the cross-chain transaction from information of the first, second, third, and fourth HTLC transactions based on associations of the first, second, third, and fourth HTLC transactions, the hidden information of the cross-chain transaction comprising information of the first, second, third, and fourth HTLC transactions that is unpublished in the first blockchain network and the second blockchain network.  

The specification describes technologies for managing transactions in multiple blockchain networks. These technologies generally involve identifying associated transactions in the blockchain networks and deriving corresponding hidden information. The associated transactions can be related to one or more cross-chain transactions across at least two blockchain networks. A cross-chain transaction can be, for example, a trade or transfer between at least two parties over at least two blockchain networks. A cross-chain transaction can be related to multiple blockchain transactions executed in two or more blockchain networks. The hidden information of the cross-chain transactions can include trading parties and their associated accounts in the blockchain networks, exchanges (e.g., swaps) between transferred values, and exchange ratios. The techniques described in this specification include algorithms and systems that perform data mining to automatically uncover hidden information of published blockchain transactions stored in one or more blockchain networks to identify underlying associated blockchain transactions within in each of the blockchain networks, transactions that are related to one or more cross-chain transactions between or among the multiple blockchain networks, and derive hidden information related to the cross-chain transactions (Spec. [0085]-[0086]). These steps and/or improvements are recited in the pending claim. Therefore, the pending claim integrates any abstract idea exception into a practical application.

Additionally, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): 

accessing transaction data stored in the multiple blockchain networks, the transaction data comprising transactions published in the multiple blockchain networks, each of the multiple blockchain networks comprising a respective network of computing nodes that manage, update, and maintain one or more blockchains, the multiple blockchain networks comprising a first blockchain network and a second blockchain network that are different from each other; 

determining, according to the one or more data mining algorithms, that a first Hash Time Locked Contract (HTLC) transaction published in the first blockchain network is associated with a second HTLC transaction published in the second blockchain network; 

. . .

automatically deriving, according to the one or more data mining algorithms, hidden information of the cross-chain transaction from information of the first, second, third, and fourth HTLC transactions based on associations of the first, second, third, and fourth HTLC transactions, the hidden information of the cross-chain transaction comprising information of the first, second, third, and fourth HTLC transactions that is unpublished in the first blockchain network and the second blockchain network.  

Independent claims 14 and 27 encompass the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claims 1, 14, and 27, and dependent claims 2-13 and 15-26 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692